Title: From John Adams to David Sewall, 22 December 1802
From: Adams, John
To: Sewall, David



My dear Friend
Quincy December 22. 1802.

When I resolved, if I could, to give Peace to my Country in Opposition to the Selfish and ambitions Views, of a few of the Federalist, who never knew the Character and temper of the American People, nor their true Interest a Peter Porcupine and a John Ward Fenno, under the direction of McDonald the British Commissioner and William Smith the Agent for British Creditor, began to Squirt their ink in my face. A few little and a few great Federalists were left for their Sins, to reinforce his miserable group. The Scurrility of the whole Combination, encouraged and emboldened the Jacobins to redouble their efforts, which have gone on increasing, till the dirty Business has been consummated by Thomas Paine. The Spissitude of the black liquor, which is Spread in Such quantities by this Writer presents its daubing, because it cannot Stick; and the whole has no more impression upon me, than So much common Water.
I receive your letter of December 14, with all the Sensibility of Friendship with which it was written. I recollect our juvenile Studies and Amusements with great pleasure: and have always lamented that the Circumstances of our affairs have kept us So far asunder. I never recollect a Hemmenway, a Sewall or a Lock, without the most lively Emotions of Affection and the highest sense of esteem: and fifty years more would make no Alteration in this respect, as I verily believe, in / your habitual friend
John Adams.